THURMAN, J.
I concur with Mr. Justice GIDEON in the order affirming the judgment and in all of his conclusions except that relating to the manner of stating the issues to the jury. As to that I also concur upon the proposition that merely reading to the jury a verbatim statement of the complaint, answer, and reply is not such a statement of the issues as-the law contemplates and may be misleading and prejudicial. The better practice in all cases is for the trial court to make a plain and concise statement in its own language of the issues to be determined by the jury, carefully omitting any and all issues that may have been eliminated by the parties themselves or the *441court during or before the trial. But it does not necessarily follow that the losing party has been prejudiced simply because the trial court copied in his instructions and read to the jury the pleadings in the case instead of a statement of the issues in the language of the court. Reading the pleadings to the jury as a statement of the issues may or may not be prejudicial. The burden is on the appellant in the particular case to point out and show to this court wherein he may have been prejudiced by the matter of which he complains. Nowhere in the exceptions taken, the error assigned, the argument or brief of counsel, or even in the opinion of Mr. Justice GIDEON, is there any attempt to point out or suggest wherein or in what manner the appellant has been prejudiced in the instant case by reason of the form of statement adopted by the court. The whole tendency of his opinion, as I read it, is to cast- upon the party disclaiming prejudice the burden of disproving it rather than upon the opposing party the burden of proving it.
In the opinion of the writer this involves an erroneous conception of the rule by which this court is bound. It gives sanction and recognition to the-old rule that prejudice is presumed from error, and that the burden of showing that the error was without prejudice falls upon the party that disclaims it.
Compiled Laws Utah 1917, sections 6622 and 6968, invoked by Mr. Justice GIDEON in disposing of another assignment of error, read as follows:
“6622. The court must in every stage of an action disregard any error or defect in the pleadings or proceedings, which does not affect the substantial rights of the parties, and no judgment shall be reversed or affected by reason of such error or defect.”
“6968. No exception shall be regarded unless the decision excepted to is material and prejudicial to the substantial rights of the party excepting.”
These sections laid down the rule that harmless errors must be disrégarded. This, supplemented by the ordinary presumption in favor of judgments in cases of appeal, undoubtedly easts the burden of establishing prejudice on the party affirming it.
*442The allegations of the complaint were denied by the answer, and in addition thereto the answer alleged an affirmative defense. This was denied by the plaintiff. The issues were simple. They were not involved. There was nothing to confuse or mislead the jury. The plaintiff relied on the transaction as he alleged it, and the defendant relied on the transaction as he alleged it. Substantially every allegation in both the complaint and answer was controverted by the opposing party.
I am of the opinion that this question comes within the principle declared in Smith v. Columbus Buggy Co., a decision by this court referred to by Mr. Justice GIDEON. In that ease the trial court incorporated into the instructions to the jury a verbatim copy of the complaint and such portions of the answer as presented the material issues. This was excepted to by appellant and assigned as error on appeal. In, disposing of the exception the court, speaking through Mr. Justice Frick, then Chief Justice, said:
“While it is desirable in all cases that the jury, who are laymen and unfamiliar with the rules of pleading, or construction, should, as clearly and as briefly as possible, be told the precise issues that are to be determined by them, yet where the issues are stated in the language of the pleadings, and it is not made to appear that the jury were either misled or confused by the method pursued, the judgment cannot be reversed for the sole reason that the court stated the issues in the language of the pleadings. We can discover nothing in the records before us from which it is made to appear that the appellant was in any way or to any extent prejudiced by the statement of the issues in the manner in which it was done. This assignment must therefore fail.”
The court, while not approving of that manner of stating the issues to the jury, nevertheless refused to reverse the judgment on that ground alone. There being no reversible error, the judgment was affirmed.
In the ease of Pulos v. Railroad, also referred to by Mr. Justice GIDEON, the trial court permitted the jury to take the pleadings with' them when the cause was submitted, and also instructed them to refer to the pleadings for a particular statement of the issues involved. This court on appeal held that this method of stating the issues was error. The court, *443however, before reaching this question, in the course of its opinion, had already sustained an exception of appellant upon another question for which the judgment would have been reversed. Just what the judgment of the court would have been if it had been called upon to reverse the judgment solely on account of the manner in which the issues were stated is not necessary to determine. In that event, however, it would have been the duty of the court to consider the question as' to whether or not the error appeared to be prejudicial. If not, the judgment must have been affirmed notwithstanding the error complained of.
An examination of the instructions given to the jury discloses the fact that the plaintiff was required to establish every fact alleged in his complaint by a preponderance of the evidence. No such burden was imposed upon the defendant notwithstanding he alleged and relied on certain affirmative defenses. For this reason it seems to me that appellant has less cause for complaint than respondent would have had if he had been the losing party.
The judgment of the trial court should be affirmed.
CORFMAN, C. J., And FRICK and WEBER, JJ., concur.